Title: To Thomas Jefferson from Wilson Cary Nicholas, 5 April 1808
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


                  
                     My Dear Sir 
                     
                     Apl. 5. 1808
                  
                  I find from a conversation with Mr. John Montgomery, that it wou’d be very grateful to him, to receive the appointment of collector of the port of Baltimore. The soundness of Mr. M— political principles his honor and integrity as a man, are without blemish. Other considerations you can appreciate better than I can.
                  I am with the greatest respect & esteem Your most humble Serv.
                  
                     W. C. Nicholas 
                     
                  
               